         Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                      :       CRIMINAL NO. 3:18cr260(MPS)
                                              :
            v.                                :
                                              :
XAVIER DIAZ                                   :       NOVEMBER 14, 2019


                     GOVERNMENT=S SENTENCING MEMORANDUM

       The Government respectfully submits this memorandum in connection with the

sentencing of defendant Xavier Diaz (hereafter referred to as “Diaz” or “the defendant”), which

is currently scheduled for November 25, 2019.     For the reasons discussed herein, the

Government believes a Guideline sentence of 60 months is appropriate in the instant matter.

                                    Summary of Investigation

       A drug trafficking organization (DTO) led by Xavier Diaz, a.k.a. “Coco” has been the

most prolific heroin distribution ring in Willimantic, Connecticut, for the past few years. Diaz

used a runner system to distribute heroin whereby addicts called a shared runner phone and one

of the runners would meet users to sell heroin. Diaz’s distribution, via a runner, is linked to the

overdose death of G.R. in November 2017. Diaz also directly distributed heroin to a

confidential witness, identified in this investigation as CW-6, who overdosed and survived in

May 2018.

       During the investigation, law enforcement interviewed multiple cooperating sources.

Each of the sources reported essentially the same recitation regarding the runner phone and the

abundant distribution of “Coco’s heroin.”

       A cooperating defendant, identified in this investigation as CD-1, pled guilty to the

                                                  1
         Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 2 of 7




distribution of heroin that resulted in G.R.’s death. CD-1 stated that he/she obtained the heroin

for G.R. and CD-1 from Miguel LNU, one of Coco’s drug runners. CD-1 identified Miguel

Cruz as the drug runner Miguel LNU via a photo lineup. CD-1 also identified Henry Soto and

Kimberly Roman as Coco’s drug runners from whom he/she had obtained heroin, and identified

Soto and Roman in photo lineups. CD-1 stated he/she observed Coco, whom he/she identified

as Xavier Diaz in a photo lineup, deliver heroin to Miguel Cruz immediately prior to CD-1’s

purchase of heroin from Cruz. CD-1 stated that he/she was present when two other individuals

overdosed from heroin supplied by Coco’s runners and that he/she revived both of these

individuals.

       A confidential witness, identified in this investigation as CW-2, stated that he/she

purchased heroin from individuals later identified by CW-2 in a photo lineup as Cruz, Moises

Rivera, Jesus Omar Vazquez-Martinez, and Roman. He/she also testified that an individual

identified by photo lineup as Jorge Rosado drove Moises Rivera to distribute heroin. CW-2

stated he/she had also purchased heroin directly from Diaz, asserting that CW-2 had last

purchased heroin directly from Diaz in approximately April 2018.

       A confidential witness, identified in this investigation as CW-3, stated that he/she

purchased heroin regularly from Vazquez between summer 2017 until Vazquez’s arrest on state

narcotics charges in April 2018. CW-3 identified Vazquez, Moises Rivera, and Cruz via photo

lineups as drug runner distributing heroin for Coco from whom CW-3 purchased heroin.

       A confidential witness, identified in this investigation as CW-4, stated that he/she

purchased heroin regularly from Vazquez and Cruz. CW-4 reported that Roman also delivered

heroin to CW-4 after CW-4 ordered heroin from Cruz via the drug runner phone. CW-4 further


                                                2
         Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 3 of 7




stated that Soto was another drug runner from whom he/she purchased heroin. CW-4 identified

Vazquez, Cruz, Roman, and Soto via photo lineups.

       A confidential source, identified in this investigation as CS-5, reported that he/she bought

heroin from Diaz and his runners for approximately five years. CS-5 reported that the last time

he/she had obtained heroin was in April 2017 when he/she purchased heroin from Moises Rivera

and nearly died from an overdose.

       CW-6 stated that he/she nearly died from an overdose in Diaz’s home in May 2018 after

using a single bag of fentanyl. CW-6’s medical records reflect ambulance transport for the

overdose and the presence of opioids in CW-6’s urine. Sonely Rivera was present at the time

CW-6 overdose and called 911.

       Law enforcement seized physical evidence from Diaz and his runners, including over

$3,000 in suspected narcotics proceeds from Vazquez in March 2018, ten bags of heroin from

Vazquez in April 2018, 300 bags of heroin from Moises Rivera in August 2018, three bags of

heroin from Rosado in August 2018, ten bags of heroin from a drug customer immediately after

meeting with Diaz in August 2018, just over 100 grams of heroin, as well as a stolen Colt

Detective Special revolver and multiple calibers of ammunition from Sonely Rivera and Diaz’s

home in October 2018, and $20,230 from a safe inside a storage unit in October 2018.

Subsequent search warrants for the defendants’ cellular telephones provided further evidence of

narcotics trafficking and collaboration by the defendants.

                                        Procedural history

       On October 29, 2019, the defendant pled guilty to Count One of the Superseding

Indictment, conspiracy to distribute and to possess with intent to distribute 100 grams or more of


                                                3
          Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 4 of 7




heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.                The parties agreed in

their plea agreement that: (a) the defendant fell within Criminal History Category I, (b) the

defendant’s base offense level was 24, based upon a stipulated quantity of at least 100 grams but

less than 400 grams of heroin, (c) two levels were added for the defendant’s role in the offense,

and (d) 3 levels would be subtracted under U.S.S.G. § 3E1.1 for acceptance of responsibility,

resulting in an adjusted offense level of 23. The parties further agreed that a total offense level

of 23 in Criminal History Category I resulted in a Guideline range of imprisonment of 46 to 57

months, which become 60 months due to the applicable mandatory minimum, and at least 4

years up to a lifetime term of supervised release.

                                            The Presentence Report

        On November 1, 2019, the Probation Department issued a revised Presentence Report

(PSR) that found the defendant’s applicable total offense level to be higher than set forth in the

plea agreement. PSR ¶¶ 26-36; 74. The Government does not have any objections to the

Guideline range calculated in the PSR. 1

               A Guideline Sentence is Reasonable in Light of the Sentencing Factors

        The defendant’s conduct in undeniably serious. The tragic toll narcotic abuse wrecks on

our communality is undisputable. In this context, the defendant’s crime was far from a

victimless one. He pushed 400 grams of pure poison into his community. Indeed, this

investigation began after G.R. overdosed from heroin distributed by Diaz’s DTO. As detailed

above, numerous nonfatal overdoses are similarly linked to the Diaz’s DTO, including one that


1 In light of the plea agreement, the Government takes no position regarding the enhancements applied by the
Probation Officer in the PSR. The Government does requests that the Court give effect to the Guideline range
calculated in the parties’ plea agreement pursuant to United States v. Fernandez, 844 F.2d 1138 (2d Cir. 1989).

                                                         4
         Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 5 of 7




occurred in Diaz’s own home. Yet after each of these overdoses, the DTO remained in

business, regardless of the costs.

        With respect to the defendant’s history and characteristics, although the defendant

suffered trauma in his early life, there are no events in the defendant’s history that warrant a

departure from the Guideline range. Further, despite a long history of substance abuse, the

defendant has never completed treatment for his substance addiction until his federal arrest. See

PSR ¶¶ 56-57. Instead, he made the decision to sell drugs, thereby inflicting pain and torment

not only in his own life, but also in the lives of his family, his drug customers, and his customers’

families. And it is clear that despite a firsthand appreciation for the cost drug addiction brings,

the defendant chose to sell narcotics without any concern for the affect such actions had on

others as evidenced, in particular, by the DTO’s continued operation notwithstanding multiple

overdoses. The defendant alone is responsible for his actions and inaction; he should be held

accountable.

        Further, the quantities of heroin Diaz distributed during the conspiracy, up to 400 grams,

is far more than the quantity distributed by someone seeking merely to fund their own addiction.

Instead, Diaz made selling narcotics his business, perpetrating addiction within the community

without any regard for the harm he caused and for pecuniary gain. PSR ¶ 67 (reflecting nine

years that he failed to hold lawful employment and thus supported himself by selling heroin).

Also, rather than only selling heroin directly, Diaz utilized a runner system to more effectively

distribute his heroin, further profiting through this system. Thus, the Government respectfully

submits that the defendant’s relative lack of criminal history fails to reflect the danger he poses

to society.


                                                  5
         Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 6 of 7




       Finally, the goals of deterrence, promoting respect for the law, and the need to provide

just punishment are also important. As his first term of imprisonment, a 60-month federal

sentence should be a significant deterrent to the defendant as should the potential for increased

penalties if he is later convicted of a subsequent federal drug offense. The need for general

deterrence is also acute given the destruction narcotics distribution wrecks on our community.

Although the arrest and prosecution of individuals involved in narcotics distribution, such as the

defendant, will most certainly not have an immediate impact that stems the tide, the federal

incarceration of those who distribute these substances can send a powerful message.

                                            Conclusion

       For the reasons stated above, the Government requests that the Court impose a Guideline

sentence of 60 months.

                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              /s/ Natasha M. Freismuth
                                              NATASHA M. FREISMUTH
                                              ASSISTANT U.S. ATTORNEY
                                              Federal Bar No. phv05772
                                              157 Church Street, Floor 25
                                              New Haven, CT 06510
                                              203-821-3700




                                                 6
        Case 3:18-cr-00260-MPS Document 257 Filed 11/14/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2019, a copy of the foregoing was filed
electronically, and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system, or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF system.



                                                       /s/ Natasha M. Freismuth

                                                       NATASHA M. FREISMUTH
                                                       ASSISTANT U.S. ATTORNEY




                                                   7
